M




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 29, 2015

                                    No. 04-14-00785-CV

                                    Mary Ann CASTRO,
                                         Appellant

                                              v.

                                      Manuel CASTRO,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15957
                        Honorable Janet P. Littlejohn, Judge Presiding

                                       ORDER
        On May 21, 2015, appellant filed a motion asking this court to deny the motion to
withdraw filed by appellee’s counsel. This court granted the motion the motion to withdraw on
May 20, 2015, before appellant filed her motion. Accordingly, we DENY AS MOOT
appellant’s motion to deny counsel’s request to withdraw. Then, on May 27, 2015, appellant
filed two additional motions – a motion to disqualify appellee’s counsel, seemingly contrary to
her May 21, 2015 motion asking us to deny the motion to withdraw, and a motion “to void” the
extension of time this court granted with regard to the filing of appellee’s brief, which was
granted based on the withdrawal of appellee’s counsel. We have reviewed the May 27, 2015
motions and DENY them as well.

                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court